Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive. 
With respect to the rejection under Section 103, applicant contends that JP'694 and JP'071 are not combinable because JP'694 is directed to a lithium secondary battery per se comprising a positive electrode material including a dielectric constant of 500 or more while JP'071 teaches a dielectric composite material which is unrelated to batteries and has a dielectric constant significantly lower than 500. However, applicant’s argument are still insufficient to overcome the 103 rejection of record. In this respect, the examiner asserts that applicant's invention is simply directed to a material per se (regardless of the intended use statement in the preamble: it is not drawn to a lithium secondary battery) and from such perspective, both JP'694 and JP'071 disclose a material satisfying the requirements of the relative dielectric constant and the m/n ratio irrespectively of their intended use and/or technical field. Further, it is imperative to note that JP'071, indeed, shows a dielectric material per se as instantly claimed. Therefore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant is still reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Concerning this matter, applicant has not yet come forward with any objective or sound evidence to show or demonstrate that the use of the dielectric material of JP’071 would cause detrimental, deleterious or catastrophic effect to the lithium battery of JP’694 if such dielectric material is employed or incorporated as part of the positive electrode material. Hence, applicant is encouraged to amend independent claim 1 to further include or positively recite that the claimed positive electrode material is a component of the lithium secondary battery or that is incorporated into/installed on the lithium secondary battery (or any other similar language) and to change the upper limit of the dielectric constant and the lower limit of the m/n ratio in such a way to overcome the combined teachings of JP'694 and JP'071. 
As to the objections to the specification and the new matter issue, applicant has contended that the partial translation was filed to correct a translational error in the specification rather than to perfecting priority, and thus, a complete translation is not required; and that the statement made in applicant's amendment (per se) fully satisfies the requirement of MPEP 213 and 37 CFR 1.55(g)(4). In reply, the examiner asserts that even though the partial translation appears to address the issue concerning the relative dielectric constant, it is still unclear whether the remaining portion of the specification which is not translated (i.e., other passages/columns in the specification of the priority document and/or other embodiments disclosed therein) discloses or does not disclose or teach embodiments where the dielectric constant is not a relative dielectric constant. Therefore, applicant is advised to provide a complete translation of the document intended to be corrected, or at least to explain the direct correlation/connection 
Last but not least, in addition, the entire Response to Arguments articulated, proffered and posited by the examiner in the final rejection dated 11/27/20 (see pages 8-16) which directly and amply addresses arguments regarding the technical aspects of JP’694 and JP’071, and the formulated rejection under Section 103 based upon them, the benefits of using the dielectric material of JP’071, the lack of objective/sound evidence (i.e., attorney’s arguments are not factual evidence) and the discussion of the criticality of the claimed m/n ratio is incorporated herein by reference and equally applicable to those arguments raised by the applicant. Thus, applicant’s attention is directed to such Response to Argument in the 11/27/20 final rejection (see pages 8-16) for further details. 

/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727